DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant claim 9, for the limitation “0.5 to 1.5 based on weight of the fluorinating agent”, it is unclear if the range of “0.5 to 1.5” is the weight percentage, molar percentage or weight ratio or molar ratio.
In the instant claim 15, it is unclear what is consider as “a product of the reaction in step (2)”, just the intended product, i.e. lithium bis(fluorosulfonyl)imide or the resulting reaction mixture after step (2).
In the instant claim 19, it is unclear if the “crude product” of the reaction in step (2) is the same or different than the “product” of the reaction in step (2);  also, since step (2) does not require the presence of a solvent, it is unclear how the “concentrating” step is carried out.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 4-14, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubokura et al (2013/0331609) in view of Sato et al (2012/0041233).
	Tsubokura ‘609 discloses a process for producing ammonium di(fluorosulfonyl)imide by reacting di(chlorosulfonyl)imide (which is considered the same as the claimed bis(chlorosulfonyl)imide) with NH4F in the presence of acetonitrile (which is considered as the claimed solvent) (note Example 1).
	Tsubokura ‘609 further discloses a process for producing lithium di(fluorosulfonyl)imide (which is considered the same as the claimed lithium bis(fluorosulfonyl)imide or LiFSI) by reacting the ammonium di(fluorosulfonyl)imide with lithium hydroxide (note Example 4).
	For the instant claims 1, 4, 8, Tsubokura ‘609 discloses that the ammonium fluoride can be produced from ammonia and anhydrous hydrogen fluoride (note paragraph [0035]), this fairly suggests that the ammonium fluoride is also anhydrous, i.e. having low water content.  Tsubokura ‘609 further discloses that the organic solvent is preferably dewatered prior to use.  If water exists, then the compound (I), i.e. di(chlorosulfonyl)imide becomes more prone to decomposition, and therefore there is a possibility that the yield may deteriorate (note paragraph [0039]).  Thus, it would have been obvious to one skilled in the art to minimize the water content in the ammonium fluoride and in the solvents used in the process of Tsubokura ‘609 in order to minimize the decomposition of the di(chlorosulfonyl)imide starting material.  It would have been also obvious to one skilled in the art to use any known and conventional method in the art to reduce water content in the ammonium fluoride and/or the solvents.
	For the instant claims 5 and 25, Tsubokura ‘609 discloses the use of acetonitrile as the solvent.
	For the instant claim 6, in Example 1 of Tsubokura ‘609, 5 mmol of di(chlorosulfonyl)imide and 24 mmol of NH4F were used.  The NH4F is used in an amount of 4.8 equivalents based on the bis(chlorosulfonyl)imide.  The value is within the claimed range.  In any event, it would have been obvious to one skilled in the art to provide the fluorination in excess to ensure the complete fluorination of the bis(chlorosulfonyl)imide.
	For the instant claim 7, Tsubokura ‘609 discloses that there are no particular limitations on the organic solvents that can be used in the reaction, provided they do not impair the fluorination reaction.  Examples of suitable solvents are methyl acetate, butyl acetate, etc. (note paragraph [0038]).
	For the instant claim 9, Tsubokura ‘609 discloses that the reaction can be conducted within an organic solvent or in the absence of a solvent (note paragraph [0038]), this fairly suggests that the amount of solvent used is not critical, it would have been obvious to one use sufficient amount of solvent to facilitate the reaction as disclosed in Tsubokura ‘609.  
	For the instant claim 12, lithium hydroxide is used in Tsubokura ‘609 (note Example 4).
	For the instant claim 13, in Example 4 of Tsubokura ‘609, 56.7 mmol of lithium hydroxide was used and 3.4 g of LiFSI was produced. Using 187.1 g/mol as the molecular weight for the LiFSI, 3.4 g is equal to 18.172 mmol.  The amount of lithium hydroxide used in Example 4 is 3.1 equivalents based on LiFSI.  It should be noted that claim 13 is identified as an “original claim”, thus, it is assumed that the claimed amount is “1.0 to 5.0 equivalents” even though claim 13 in the response filed on December 3, 2020 has “an amount of to 5.0 equivalents”.
	For the instant claim 14, Tsubokura ‘609 discloses that the product LiFSI contains no ammonium ion (note Example 4).  This fairly suggests that the amount of ammonium salt in the product is desire to be low.   Without a showing of criticality or unexpected results, the presence of a minor amount of impurity is not seen as a patentable difference especially “no” ammonium ions and “1 ppm” of ammonium ion are within a reasonable margin of error when measuring the amount of ammonium salt.

	The difference is Tsubokura ‘609 does not disclose the treatment with an alkaline reagent after the reaction between bis(chlorosulfonyl)imide with NH4F.
Sato ‘233 is applied to teach a process for producing high purity di(fluorosulfonyl)imide salt comprising a contacting step wherein a reaction is brought into contact with an alkali solution after a fluorination of chlorosulfonyl imide or a salt thereof so as to remove an impurity (note claim 9).  
For the instant claims 10, 11 and 26, the alkali solution can be ammonia, aliphatic amines, hydroxides, carbonates, phosphates, silicates of alkali metals or alkaline earth metals (note paragraph [0037]).
It would have been obvious to one of ordinary skill in the art to carry out a treatment with an alkali solution after the fluorination of bis(chlorosulfonyl)imide in the process of Tsubokura ‘609, as suggested by Sato ‘233 because the alkali solution would remove impurities.
For the instant claim 27, since the combined teaching of Tsubokura ‘609 and Sato ‘233 would have all the positive process steps as required in the instant claims, the process of the combined teaching would naturally have the same yield as required.  When the examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicants to prove that the subject matter shown in the prior art does not possess the characteristics relied upon. In re Fitzgerald et al. 205 USPQ 594.  

Claims 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubokura ‘609 in view of Sato ‘233 as applied to claim 1 above, and further in view of Sato et al (2013/0068991).
The difference not yet discussed is Tsubokura ‘609 does not specifically disclose the step of concentrating, purifying and recrystallizing a product of the reaction.
Sato ‘991 Sato ‘991 discloses in Experimental Example 1-1:
A fluorination step: butyl acetate (which is considered as the claimed solvent) was added to a reaction vessel first and bis(chlorosulfonyl)imide was added dropwise to the reaction vessel at room temperature.  To the resultant solution of bis(chlorosulfonyl)imide in butyl acetate, zinc fluoride (which is considered as the fluorination agent was added at once at room temperature, and the mixture was stirred at room temperature for 6 hours until the zinc fluoride was completely dissolved (note paragraphs [0113]-[0114]).
Cation exchange step 1 – synthesis of ammonium salt: to a reaction vessel B, ammonia water (which is considered as the claimed alkaline reagent) was added.  To the reaction vessel B, the reaction solution in the reaction vessel A was added dropwise while stirring the ammonia water at room temperature.  After the completion of the dropwise addition of the reaction solution, stirring was terminated.  Then, the aqueous layer containing by-products such as zinc chloride was removed from the reaction solution separated into two layers of the aqueous layer and the butyl acetate layer to obtain a solution of ammonium bis(fluorosulfonyl)imide in butyl acetate as the organic layer (note paragraph [0115]).
Cation Exchange step 2 – synthesis of lithium salt: lithium hydroxide (which is considered as the claimed lithium base) was added to the ammonium bis(fluorosulfonyl)imide contained in the resultant organic layer and the mixture was stirred at room temperature for 10 minutes.  Subsequently, the aqueous layer was removed from the reaction solution to obtain a solution of lithium bis(fluorosulfonyl)imide in butyl acetate (note paragraph [0117]).
The fluorination step and the cation exchange step 1 are considered as step (1) as required in the instant claim 1 and the cation exchange step 2 is considered as step (2) of the instant claim 1. 
For the instant claim 15, Sato ‘991 discloses a concentration step (note paragraphs [0119]-[0120]), and toluene is added to the concentrated solution and the mixture was allowed to stand at 25oC to precipitate a solid of lithium bis(fluorosulfonyl)imide (note paragraph [0121]).  This step is considered as the step of “purifying and recrystallizing” as required in the instant claim 15.
For the instant claim 16, it would have been obvious to one skilled in the art to use any known and conventional equipment to carry out the concentration step of Sato ‘991.
	For the instant claim 17, Sato ‘991 discloses that for the concentration step, constant temperature water rank is set at 60oC (note paragraph [0120]).  This fairly suggests that the temperature for this step is higher than room temperature.
	For the instant claim 18, the pressure in the inside of the device during the concentration step is 933 Pa (=7 torr).  This value is well within the claimed range.
	For the instant claim 19, Sato ‘991 fairly discloses that the solvent is required in the concentration step, thus, it would have been obvious to one skilled in the art to remove as much of the solvent as desired.
	For the instant claim 21, since Sato ‘991 discloses that the alkali salt of fluorosulfonyl imide (e.g. LiFSI) has a water content of 500 ppm or less (note claim 21), it would have been obvious to one skilled in the art to minimize the water content in any solvent used in Sato ‘991 in order to produce a product with the desired water content.
	For the instant claim 22, Sato ‘991 that the precipitate of lithium bis(fluorosulfonyl)imide is carried at 25oC (note paragraph [0121]). 
	For the instant claims 20 and 23, it would have been obvious to one skilled in the art to use any solvent that would promote the purifying and precipitation or crystallizing of the LiFSI product.

Applicant's arguments filed March 24, 2022 have been fully considered but they are not persuasive.
Applicants are requested to refer to the specification, as originally filed, by page and line numbers, not to the paragraph number in the P.G. Publication.
The 112(a) rejection is withdrawn in view of Applicants’ amendment to claim 9.

For the 112(b) rejection:  the rejection is revised in view of Applicants’ amendment to the claims.

For the 103 rejection:
Applicants argue that Applicants’ claims now require “…wherein the fluorinating reagent is ammonium fluoride (NH4F) and has a water content of 0.01 to 3,000 ppm)”.
As disclosed in Applicants’ specification, water is considered as an undesired impurity in the fluorinating reagent because it would hydrolyze the starting material bis(chlorosulfonyl)imide into a sulfuric acid derivative and hydrochloric acid, thus reducing yield and can cause serious equipment corrosion (note page 8, lines 3-19).  In Tsubokura ‘609, the fluorinating agent, such as NH4F can be obtained by passing ammonia through anhydrous hydrogen fluoride (note paragraph [0035]), this fairly suggests that the NH4F would have low water content because anhydrous HF was used as the starting material.  Furthermore, Tsubokura ‘609 discloses that if water exists, then the compound [I], such as bis(chlorosulfonyl)imide, becomes more prone to decomposition, and therefore there is a possibility that the yield may be deteriorate (note paragraph [0039]).  Thus, it would have been obvious to one skilled in the art to minimize the amount of water in all the components of the reaction, including the bis(chlorosulfonyl)imide, the fluorinating agent NH4F and the solvent.  Without a showing of criticality or unexpected results, the presence of water in the claimed amount is not seen as a patentable difference because Tsubokura ‘609 discloses the same reason why water should be kept low in the reaction between bis(chlorosulfonyl)imide and a fluorinating agent.

Applicants argue that Sato ‘233 is silent on the acceptable amount of water in Sato ‘233’s fluorinating agent.
Sato ‘233 is not relied upon the teach the amount of water in the fluorinating agent.

Applicants argue Tsubokura ‘609 also describes use of commercially available fluorinating agent or forming the fluorinating agent by mixing an ammonia aqueous solution with an aqueous hydrofluoric acid.
For NH4F fluorinating agent, as disclosed in paragraph [0035] of Tsubokura ‘609, no “aqueous hydrofluoric acid” as disclosed.  For other fluorinating agents, such as NH4HF, NH4 2HF, etc., they can be formed by mixing an ammonia aqueous solution with hydrofluoric acid (aqueous solution); however, the water is subsequently evaporated off (note paragraph [0036]).  This also suggests that the water content in the other fluorinating agents should also be low.  Granted that “low” is a subjective term; however, since Tsubokura ‘609 clearly discloses that the presence of water in the reaction between bis(chlorosulfonyl)imide (compound [I]) and the fluorinating agent would cause the compound [I] to become more prone to decomposition, and therefore, it would cause the yield to deteriorate (note paragraph [0039]), it would have been obvious to one skilled in the art to keep the amount of water sufficiently low in order to achieve a desired yield for the reaction.

Applicants argue that Table 1 shows the percent yield as a function of water content of the fluorinating reagent and alkaline treatment.
As stated above, Tsubokura ‘609 does recognize that the presence of water would cause the compound [I] to decompose and therefore, lower the yield, i.e. the cause and effect of the water content and the yield is known.  Thus, the result as shown in Applicants’ comparative Example 1-1 is expected.  Even in the event that Examples as shown in Table 1 could be used to show unexpected results or criticality of the claimed range, one single value of the water content, i.e. 760 ppm, was compared to a water content of 3.6% (36,000 ppm), which is more than 10 times the upper value of 3000 ppm in Applicants’ claimed range and such showing could not be extrapolated to the entire claimed range.  There is no showing of criticality for the claimed range, for example, by using a fluorinating agent having a water content of 3000 ppm, the yield would be unexpectedly higher than using a fluorinating agent with 3500 ppm of water.

The rejection of claims 15-23 is maintained for the same reasons as stated above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        July 2, 2022